L-OUkVGF ArrcALS £iv
                                                                STATE Cf V/ASHiN'iO,.

                                                                2013 OCT-7 AH 9:25




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of             NO. 69126-1-1


T.M.S. (DOB 8/9/2007)                          (CONSOLIDATED WITH
CAM. (DOB 10/14/2008)                          NO. 69127-9-1)

                      Minor Children.          DIVISION ONE


REBEKKA MCCRAY,
                                               UNPUBLISHED OPINION
                      Appellant,

       v.



DEPARTMENT OF SOCIAL
AND HEALTH SERVICES,

                      Respondent.              FILED: October 7, 2013


       Leach, C.J. — Rebekka McCray appeals the trial court's termination of her

parental rights to her two sons, T.M.S. and C.A.M. She claims that the trial court

violated her due process rights when it found that the Department of Social and

Health Services (Department) offered or provided all necessary services capable

of remedying her parental deficiencies, that McCray is currently unfit to parent

her sons, that there was little likelihood conditions will be remedied so that her

sons can be returned to her in the near future, and that terminating her parental

rights was in her sons' best interests. Because substantial evidence supports the

trial court's findings, we affirm.
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/2



                                     FACTS


       Rebekka McCray is the mother of T.M.S., born August 9, 2007, and

CAM., born October 14, 2008.          T.M.S. has special needs, including an

adjustment disorder, an attachment disorder, and an anxiety disorder, and he

demonstrates aggressive behavior. C.A.M. also has special needs that include

an adjustment disorder and posttraumatic stress disorder.        Additionally, he

demonstrates aggressive behavior and suffers from speech delays.         McCray,

who was 14 and 15 years old when T.M.S. and C.A.M. were born, was a

dependent child who ran away from her court-ordered placement seven or eight

times. She used marijuana while pregnant with her children. The boys' father,

Tramein Slack Sn, physically, verbally, and sexually abused McCray.

       The State removed T.M.S. and C.A.M. from their parents' care on

November 10, 2008.     The State offered McCray a number of services on a

voluntary basis to remedy her parental deficiencies, including random urinalysis,

a drug/alcohol evaluation, domestic violence services, mental health counseling,

parenting education, and public health nurse services.    After McCray failed to

participate in these services, the Department filed a dependency petition as to

both children.




                                       -2-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/3



      The trial court entered an agreed order of dependency for T.M.S. and

C.A.M. as to McCray on March 27, 2009. In the dependency disposition order,

McCray agreed to engage in a number of services to remedy her parental

deficiencies, including a drug/alcohol evaluation and recommended treatment,

random urinalysis, domestic violence support groups,1 individual mental health

counseling, and parenting classes.

      After the court entered the orders of dependency, the Department offered

McCray drug/alcohol evaluations and treatment. In January 2009, McCray had a

drug/alcohol evaluation at Central Youth and Family Services, which diagnosed

her with cannabis dependency and alcohol abuse and recommended intensive

outpatient treatment.    McCray was transported to the PTS Fresh Start drug

treatment program in February and May 2009.         She refused to complete the

intake in February and abandoned the program after six days in May. McCray

failed to appear for an intake with Northeast Treatment Alternatives in 2010. In

January 2011, she had a second drug/alcohol evaluation at New Traditions,

which recommended intensive outpatient treatment. After McCray failed to follow

through with this treatment, she obtained a third drug/alcohol evaluation in

September 2011      at   Washington Asian-Pacific    Islander Families Against

Substance Abuse (WAPI).          This agency diagnosed       her with cannabis

      1The court removed this requirement on November 7, 2011.
                                      -3-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/4



dependence and recommended intensive outpatient treatment.               Although

McCray started this treatment, she abandoned the program in April 2012.

      The Department offered McCray random urinalysis testing with Sterling

Reference Laboratories, It Takes a Village Family Services, U.S. Healthworks,

and WAPI. McCray did not engage in random urinalysis testing until September

2011. She participated in this testing until April 2012. Each urine sample tested

positive for marijuana, indicating ongoing and consistent use. On April 10, 2012,

during an unannounced visit, the children's caseworker, Jennifer Johnson,

smelled marijuana at McCray's home and found a marijuana pipe on a bathroom

countertop.

      The Department referred McCray to Navos, Spokane Mental Health, and

Southeast Youth and Family Services (SEYFS) for individual mental health

counseling.   She appeared for an intake with Spokane Mental Health in April

2010, where she received diagnoses of major depressive disorder and

posttraumatic stress disorder. Spokane Mental Health discharged her after she

did not return for treatment, but she enrolled in services again in June 2010. She

engaged in services until October 2010, when she abandoned this treatment.

McCray participated in services with SEYFS beginning in September 2011. She

received diagnoses of major depressive disorder and posttraumatic stress


                                       -4-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/5



disorder, and a rule-out diagnosis of cannabis abuse. McCray abandoned this

treatment after February 23, although she attended one session in April. She

also stopped seeing the agency's medication provider.

       The Department also referred McCray to the YWCA's domestic violence

victim's services.   Although she engaged in only one class, her counselor at

SEYFS also provided services related to domestic violence. McCray continued

her abusive relationship with Slack throughout the dependency until September

2011, when she entered into another abusive relationship that lasted for eight

months.


       McCray completed parenting classes at SEYFS.          Although McCray

repeatedly ran away from foster care placement, the trial court concluded that

her "current housing is appropriate."

       On March 2, 2012, the court permitted McCray to participate in her

children's therapy. She failed to attend each of two scheduled sessions. The

Department referred McCray to Esther Patrick for parent coaching with the

expectation that Patrick would also use parent-child interactive therapy (PCIT)

techniques. McCray engaged in services with Patrick from January 2012 until

April 2012. The Department terminated these services in April 2012.




                                        -5-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/6



          Although the Department provided McCray with transportation services,

she failed to visit the children consistently between January 2009 and September

2011.      In August 2011, she requested to recommence visitation, but the

Department did not set up the visitation until November.       McCray visited her

children four times per week until January 2012, after which she visited them only

twice per week.

          The Department filed a petition for termination of the parent-child

relationship on August 19, 2011. Because McCray demonstrated progress in her

court-ordered services from September 2011 until April 2012, the trial court

continued the termination proceeding to allow her to make further efforts toward

reunification.    In December 2011, the court ordered, and McCray agreed, that

she needed to make "substantial progress."

          The termination proceedings began on June 18, 2012. On July 6, 2012,

the King County Juvenile Court entered an order terminating McCray's parental

rights.    In the order, the court made specific findings, including the following

disputed findings:

          2.30   RCW 13.34.180(e)(ii) applies to the mother.

          2.37   The mother's judgment with regards to appropriate
                 relationships is impaired. . . . The mother has maintained
                 these relationships in spite of support and assistance
                 received by the mother in learning how to protect herself,
                 and her children, from abusive partners and friends.
                                          -6-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/7



      2.40   Although the mother demonstrates that she loves her
             children during visitation, the mother has difficulty managing
             the children's behaviors, setting limits, and consistently
             addressing the children's needs, as observed by Esther
             Patrick (the parent-child interactive therapy provider), Paula
             Solomon (the [Foster Care Assessment Program] evaluator),
             the CASA [court appointed special advocate], and visit
             supervisors.

      2.46   The mother will not be able to         remedy her parental
             deficiencies in the children's near future.   Services ordered
             under RCW 13.34 have been expressly and understandably
             offered or provided and all necessary services reasonably
             available, capable of correcting the parental deficiencies
             within the foreseeable future, have been expressly and
             understandably offered or provided to the mother. Neither
             the Department's delay in setting up visitation after the
             mother reappeared in late August 2011 nor the delay/missed
             notification of child therapy appointments support a contrary
             conclusion.   While the children and mother are affectionate
             and love each other, before mother reappeared in August
             2011, the mother had repeatedly terminated contact with the
             children in an abrupt fashion, and for lengthy periods. After
             the Department set up visits in November, mother was
             offered visitation services four times per week but chose to
             only exercise visits twice per week. The Department also
             agreed to continuances of the termination trial to allow
             mother additional time to make progress in her services.
             The relatively brief delay in offering these services did not
             affect mother's most significant deficiencies. She is not
             capable of providing a safe environment for the children,
             proper structure or effective discipline because of her
             serious untreated mental health issues compounded by her
             drug dependency, compounded by the children's special
             needs.    More contact with the children or exposure to
             appropriate parent-child therapy would not have corrected
             these deficiencies.

      2.49   The mother has failed to substantially improve her parental
             deficiencies in the thirty-nine months following the entry of

                                       -7-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/8


             the disposition order. Pursuant to RCW 13.34.180(1 )(e), the
             rebuttable presumption that there is little likelihood that
             conditions will be remedied so that the child can be returned
             [to] the mother in the near future applies, and the mother has
             not rebutted the presumption.

      2.53   Rebekka Faith McCray is currently unfit to parent [C.A.M.]
             and [T.M.S.].
      2.54   Termination of the parent-child relationship between
             Rebekka Faith McCray and [C.A.M.] and [T.M.S.] is in the
             best interest of the children.

McCray appeals.

                              STANDARD OF REVIEW


      The United States Constitution protects parental rights as a fundamental

liberty interest.2 To terminate a parent's rights, the Department must satisfy a

two-pronged test.3 The first prong requires that the Department prove by clear,

cogent, and convincing evidence4 the six factors enumerated in RCW

13.34.180(1).5    The second prong requires the Department to prove by a

preponderance ofthe evidence6 that termination is in the child's best interests.7

      2 Santoskv v. Kramer, 455 U.S. 745, 753, 102 S. Ct. 1388, 71 L. Ed. 2d
599(1982).
      3 In re Dependency of K.N.J.. 171 Wn.2d 568, 576, 257 P.3d 522 (2011).
      4K.N.J.. 171 Wn.2d at 576-77.
      5 K.N.J., 171 Wn.2d at 576. RCW 13.34.180(1) requires the State to
prove (a) the child has been found to be a dependent child; (b) the court has
entered a dispositional order pursuant to RCW 13.34.130; (c) the child has been
removed or will, at the time of the hearing, have been removed from the custody
of the parent for a period of at least six months pursuant to a finding of
dependency; (d) the services rendered under RCW 13.34.136 have been
expressly and understandably offered or provided and all necessary services,
reasonably available, capable of correcting the parental deficiencies within the
foreseeable future have been expressly and understandably offered or provided;
                                         -8-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/9



       We consider the facts and circumstances of each individual case to


determine the child's best interests.8 This court places a "'very strong reliance on

trial court determinations of what course of action will be in the best interests of


the child.'"9 "[A] child has the right to basic nurturing, which includes the right to
a safe, stable, and permanent home and the speedy resolution of dependency

and termination proceedings."10 If the child's rights conflict with the parent's

rights, the child's rights should prevail.11

       We will uphold the trial court's factual findings if substantial evidence

supports them.12 "'[EJvidence is substantial if, when viewed in the light most

favorable to the party prevailing below, it is such that a rational trier of fact could




(e) there is little likelihood that conditions will be remedied so that the child can
be returned to the parent in the near future; and (f) continuation of the parent and
child relationship clearly diminishes the child's prospects for early integration into
a stable and permanent home.
       6 In re Welfare of A.B.. 168 Wn.2d 908, 911, 232 P.3d 1104 (2010).
       7RCW13.34.190(1)(b).
       8 In re Dependency of A.V.D.. 62 Wn. App. 562, 572, 815 P.2d 277 (1991)
(citing In re Welfare of Aschauer. 93 Wn.2d 689, 695, 611 P.2d 1245 (1980)).
       9 In re Pawling. 101 Wn.2d 392, 401, 679 P.2d 916 (1984) (quoting In re
Welfare of Todd, 68 Wn.2d 587, 591, 414 P.2d 605 (1966)).
       10 In re Dependency of T.R.. 108 Wn. App. 149, 154, 29 P.3d 1275 (2001)
(citing RCW 13.34.020).
        11 RCW 13.34.020.
       12 In re Dependency of K.D.S.. 176 Wn.2d 644, 652, 294 P.3d 695 (2013)
(citing Aschauer, 93 Wn.2d at 695).
                                           -9-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/10



find the fact in question by a preponderance of the evidence.'"13 In determining

whether substantial evidence supports the court's findings, we do not weigh the

evidence or the credibility of witnesses.14 "Deference paid to the trial judge's

advantage in having the witnesses before him is particularly important in

deprivation proceedings."15

                                    ANALYSIS


       McCray's identified parental deficiencies include chemical dependency,

mental health issues, inability to protect herself and her children from domestic

violence, and difficulty managing her children's behavioral challenges, setting

limits, and consistently addressing the children's needs. McCray alleges that the

trial court violated her due process rights when it found her unfit to parent T.M.S.

and C.A.M. and terminated her parental rights because the Department failed to

prove two of the six required factors: "that it provided all services necessary to

remedy Ms. McCray's parental deficiencies" under RCW 13.34.180(1)(d), and

that "there was little likelihood that conditions would be remedied" under RCW


13.34.180(1)(e). Additionally, she claims, "[T]he juvenile court's consideration of



       13 In re Dependency of E.L.F.. 117 Wn. App. 241, 245, 70 P.3d 163 (2003)
(alteration in original) (quoting In re Dependency of M.P., 76 Wn. App. 87, 90-91,
882P.2d 1180(1994)).
       14 E.L.F., 117 Wn. App. at 245 (citing In re Welfare of Sego, 82 Wn.2d
736, 739-40, 513 P.2d 831 (1973)).
       15 Aschauer, 93 Wn.2d at 695.
                                        -10-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/11



the children's 'best interests' was premature and in error." We reject McCray's

contentions.


      RCW 13.34.180(1 )(d) requires the Department to prove "[t]hat the services

ordered under RCW 13.34.136 have been expressly and understandably offered

or provided and all necessary services, reasonably available, capable of

correcting the parental deficiencies within the foreseeable future have been

expressly and understandably offered or provided." To meet this burden, the

Department must show that it offered McCray all of these services and that it

tailored the proffered services to her needs.16 When the Department suggests
remedial services to a parent, it must, at a minimum, provide the parent with a

referral list of agencies or organizations that provide the services.17 But a
parent's unwillingness or inability to use the services provided excuses the

Department from offering extra services that might have been helpful.18
       McCray asserts, "The failure of the Department to coordinate services

between the social worker and the drug treatment provider is ... a failure of

services." She also alleges that the Department "frustrated" her efforts to make

substantial progress because "[although the Department knew that Ms. McCray

       16 T.R.. 108 Wn. App. at 161 (citing In re Dependency of P.P., 58 Wn.
App. 18, 29, 792 P.2d 159 (1990)).
       17 In re Welfare of Hall. 99Wn.2d 842, 850, 664 P.2d 1245 (1983).
       18 T.R., 108 Wn. App. at 163 (citing In re Dependency of Ramguist, 52
Wn. App. 854, 861, 765 P.2d 30 (1988)).
                                      -11-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/12



was eager to begin resumed visitation with her children beginning in August of

2011, the Department admitted that resumed visitation did not commence until

November of 2011." McCray argues that this delay had a "material affect [sic] on

the mother's ability to cure her deficiencies so as to establish a likelihood of

possible reunification."

       Lynett Mitchell, a drug treatment counselor at WAPI, testified at the

termination proceedings that she worked with McCray to create a treatment plan

"to have her stop using marijuana altogether." The plan involved a "gradual step-

down," with the goal "to decrease the usage by a day to two days every several

weeks." Although Mitchell made phone calls, left voice messages, and sent a

reengagement letter, McCray did not return to this treatment after April 5, 2012,

with no explanation.       Additionally, Mitchell testified that McCray's urinalysis

results showed she had decreased but then increased her marijuana usage.

Mitchell further stated that McCray knew she had to stop using marijuana "to

parent her children appropriately."

       McCray's mental health therapist, Susan Sakomoto, testified that from

September 2011 until December 2011 McCray "was showing up on a fairly

regular basis.   She was—seemed motivated to make change."             But she also

stated that McCray continuously missed appointments after February 23, 2012,


                                         -12-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/13



and that McCray attended only one appointment after that date, despite

Sakomoto's voice mails encouraging her to return.     Sakomoto further testified

that "based on McCray's attendance and engagement" with Sakomoto from

March through the time of the termination proceedings, McCray was not making

progress toward addressing her mental health issues. McCray testified that she

knew where to go to attend mental health counseling and drug/alcohol treatment.

      On April 10, 2012, after Department social worker Jennifer Johnson

smelled marijuana and found a pipe in McCray's home, McCray explained that

she "relapsed about a week and a half ago." McCray claims, "[T]he Department,

evidently unaware of the treatment plan that Ms. Mitchell had recommended, and

was providing, concluded that an instance of use of marijuana disqualified Ms.

McCray from all services and all hope of reunifying with her children."      She

asserts that her drug treatment provider "had not counseled the mother to

immediately become abstinent from marijuana, and she was making documented

progress in her course of treatment."

      Substantial evidence supports the trial court's finding that the Department

satisfied the requirements of RCW 13.34.180(1 )(d).          McCray does not

demonstrate that the Department "failfed] to adequately inform the mother of the

plan that outlines her responsibility during dependency." Her urinalysis results


                                        -13-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/14



reveal that she recently increased her marijuana usage, even though she

participated in developing the treatment plan to reduce her usage. McCray also

terminated efforts to address her mental health issues. She provides no reason

for abandoning her mental health counseling or her chemical dependency

treatment.


      The Department discontinued or chose not to implement particular

services after McCray stopped engaging in services to address her mental health

and drug dependency issues.       Johnson testified that the Department did not

believe family preservation services, public health nurse services, or other in-

home services were appropriate because "they would've been most appropriate

at a point in which we could say the children were returning to their mother's care

imminently." The Department also terminated McCray's PCIT. Johnson testified,

             Currently the mother still has a ways to go in order to
      manage her children's behaviors, behavioral challenges. She
      appears to have unresolved chemical dependency use and/or
      abuse, and she appears to be in denial about the impacts of that
      use on the ability to parent efficiently; more specifically, the ability
      to parent her particular children with their particular needs.
             She's no longer engaged in critical services that she's
      repeatedly expressed that she absolutely could benefit from. She's
      disengaged from them.

Catherine Brewe, the children's therapist, testified that PCIT was not appropriate

because "[t]he guidelines for PCIT are that it is to be done only in situations



                                       -14-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/15



where the child is in the custody of the parent that you're working with, or is going

to have imminent return of the child," which was not the case here.

       The children's therapist from Navos, Mysti Coccia-Eddy, testified that she

stopped working with McCray after two missed appointments and returned to

working with the foster parent "[b]ecause I hadn't seen [C.A.M.], because I was

only doing dyadic work with him. I had not seen him for three weeks, and it was

a, you know, abrupt disruption in therapy, and I felt like continuation of services

was paramount." The record shows that although McCray did not receive notice

of the first appointment, she received phone messages from Johnson and

Coccia-Eddy notifying her of the second appointment.              The Department

"concedes that there were some communication issues around parent coaching

and PCIT," but it nevertheless offered services appropriately to correct her

primary parental deficiencies, including mental health and drug treatment. While

services such as PCIT might have improved McCray's parenting skills, her lack

of stability and consistent engagement with the proffered services support the

court's conclusion that "[m]ore contact with the children or exposure to

appropriate parent-child therapy would not have corrected" her inability to provide

an appropriate environment for T.M.S. and C.A.M.




                                        -15-
NO. 69126-1-1 (consol. with
NO. 69127-9-l)/16



       McCray fails to show how the delay in resuming visitation in 2011

contributed to her inability to remedy her key parental deficiencies. And despite

her argument, visitation "does not, on its own, correct parental deficiencies to

enable the parent to resume custody, and thus, ... it is not a 'service' that must

be provided under RCW 13.34.180(1 )(d)."19 Therefore, this delay is insufficient

to establish that the trial court erred in finding that the Department met its burden

of proof regarding the services element.

       McCray also claims that the trial court erred when it found that RCW

13.34.180(1 )(e)(i) and (ii) apply to her. Under RCW 13.34.180(1 )(e), to terminate

parental rights, the Department must prove

       [t]hat there is little likelihood that conditions will be remedied so that
       the child can be returned to the parent in the near future. A
       parent's failure to substantially improve parental deficiencies within
       twelve months following entry of the dispositional order shall give
       rise to a rebuttable presumption that there is little likelihood that
       conditions will be remedied so that the child can be returned to the
       parent in the near future. The presumption shall not arise unless
       the petitioner makes a showing that all necessary services
       reasonably capable of correcting the parental deficiencies within
       the foreseeable future have been clearly offered or provided. In
       determining whether the conditions will be remedied the court may
       consider, but is not limited to, the following factors:
              (i) Use of intoxicating or controlled substances so as to
       render the parent incapable of providing proper care for the child for
       extended periods of time or for periods of time that present a risk of
       imminent harm to the child, and documented unwillingness of the


       19 In re Dependency of T.H., 139 Wn. App. 784, 792, 162 P.3d 1141
(2007).
                                         -16-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/17


       parent to receive and complete treatment or documented multiple
       failed treatment attempts;
               (ii) Psychological incapacity or mental deficiency of the
       parent that is so severe and chronic as to render the parent
       incapable of providing proper care for the child for extended periods
       of time or for periods of time that present a risk of imminent harm to
       the child, and documented unwillingness of the parent to receive
       and complete treatment or documentation that there is no treatment
       that can render the parent capable of providing proper care for the
       child in the near future.

RCW 13.34.180(1 )(e) focuses on "whether the identified deficiencies have been

corrected."20

       The trial court based its conclusions on its findings that McCray received

diagnoses of cannabis dependency and alcohol abuse and also major

depressive disorder and posttraumatic stress disorder.       The court entered an

order of dependency on March 27, 2009.            Because we conclude that the

Department clearly offered or provided "all necessary services reasonably

capable of correcting the parental deficiencies within the foreseeable future," and

no evidence shows that McCray was able to "substantially improve parental

deficiencies within twelve months following entry of the dispositional order," we

presume "that there is little likelihood that conditions will be remedied so that the

children] can be returned to the parent in the near future."21         Because this

implicates McCray's constitutional rights, this presumption shifts the burden of


       20 In re Welfare of M.R.H., 145 Wn. App. 10, 27, 188 P.3d 510 (2008)
(citing In re Dependency of K.R., 128Wn.2d 129, 144, 904 P.2d 1132(1995)).
       21 RCW 13.34.180(1 )(e).
                                        -17-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/18



production to McCray, while the Department maintains the burden of persuading

this court that it is highly probable McCray would not improve in the near future.22

McCray fails to rebut this presumption.

       Additionally, "a parent has a constitutional due process right not to have

his or her relationship with a natural child terminated in the absence of a trial

court finding of fact that he or she is currently unfit to parent the child."23 Here,

the trial court found that "Rebekka Faith McCray is currently unfit to parent

[C.A.M.] and [T.M.S.]."

       McCray alleges that she "had been honest with the Department regarding

her marijuana use, including by taking UA's [urinalysis] which were positive, and

by the time of the termination trial she had been successfully off of marijuana for

over a month." Mitchell testified that McCray's marijuana use caused irritability

and an inability to sleep.    Additionally, McCray suffered withdrawal symptoms

such as sadness and anger when she stopped using the drug. Further, Mitchell

testified that McCray used marijuana while taking prescription medication for

anxiety and depression, which could exacerbate her mental health symptoms

and also pose a physical risk to her.



       22 In re Welfare of C.B., 134 Wn. App. 942, 955-56, 143 P.3d 846 (2006)
(citing 2 McCormick on Evidence § 344, at 445 (John W. Strong ed., 5th ed.
1999)).
       23A.B., 168Wn.2dat920.
                                          -18-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/19



      McCray provides no objective evidence of her sobriety, only her own

testimony. Her random urinalysis tests revealed that she had not decreased her

marijuana usage by April 2012, when she stopped participating in drug treatment

and the random urinalysis testing. During the termination proceedings, she could

not state a reason for ending her treatment with Mitchell.

      McCray also argues that Sakomoto

      confirmed two important facts—that Ms. McCray worked with her to make
      a change in her mental health medications that was extremely beneficial in
      eliminating the symptoms of Depression and PTSD [posttraumatic stress
      disorder] that she had experienced as an adolescent and when she was
      on a different regimen [and] that Ms. McCray was honest with her
      regarding her marijuana use, so that Sakomoto could advise her regarding
      the risks.

McCray experienced irritability, crying spells, nightmares, flashbacks, insomnia,

low appetite, and fatigue. Again, Sakomoto testified that "based on McCray's

attendance and engagement" with Sakomoto from March through the time of the

termination proceedings, McCray was not making progress toward addressing

her mental health issues.


       Johnson testified that McCray "may have been lethargic and/or under the

influence of either prescription or non-prescribed controlled substances" during a

visit with T.M.S. and C.A.M. Johnson expressed "current concerns about some

of the convenient visitation narratives, specifically one that depicted a mother that

was lethargic, failing to respond to very high-needs children, who appeared less
                                        -19-
NO. 69126-1-1 (consol. with
NO. 69127-9-l)/20



than ready to engage and interact with her kids during a visit." She stated that

even though McCray's visits with her children in a controlled environment with

supervision were positive and consistent, "parenting involves making sure that

you meet other responsibilities as far as providing the basic needs for your

children, ensuring that, you know, you're in compliance with whatever conditions

are wrapped around their placement, even if that's home."        She added, "The

mother's totally disengaged from critical services in this case that influenced the

need for the dependency at the very beginning."

      The period of time constituting the foreseeable future depends in part on

the children's age.24 "A matter of months for young children is not within the

foreseeable future to determine if there is sufficient time for a parent to remedy

his or her parental deficiency."25 At the termination proceeding, a Foster Care

Assessment Program evaluator, Paula Solomon, testified about her reunification

assessment.     To conduct the assessment, Solomon spoke with McCray,

Johnson,   Coccia-Eddy,    Sakamoto,    Mitchell,   the foster parent,    and the

Childhaven case manager, Kristin Wells.        Solomon also reviewed McCray's

Division of Child and Family Services case files, including notes from McCray's

      24 InreA.W., 53 Wn. App. 22, 32, 765 P.2d 307 (1988).
      25 M.R.H.. 145 Wn. App. at 28 (citing HaH- 99 Wn.2d at 850-51 (eight
months not in foreseeable future of four-year-old); A.W., 53 Wn. App. at 31-32
(one year not in the foreseeable future of three-year-old); P.P., 58 Wn. App. at 27
(six months not in the near future of 15-month-old)).
                                       -20-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/21



drug and alcohol and mental health treatment providers.         She testified that

McCray "had made good progress" but would need further services before she

could parent her children safely. She also stated that the fact the children were

dependent for most of their lives and "had multiple moves and disruptions," as

well as their "current state of not having permanency," was impacting their

functioning. Solomon explained, "[G]iven how far into the children's dependency

and time and care, and given Ms. McCray's current functioning, involvement in

services, and ability, that reunification is not recommended." She stated that the

children need a permanent home and that "at this current point now," she did not

believe the children could wait another three months or six months to see


whether McCray could demonstrate "a significant period of stability, sobriety."

       McCray has failed to demonstrate that she has adequately improved her

parental deficiencies. Substantial evidence shows that McCray's marijuana use

and mental health issues render her incapable of providing proper care for her

children for periods of time that present a risk of imminent harm to them. The

record also shows a documented unwillingness to receive and complete

treatment. Therefore, we hold that substantial evidence shows McCray is unfit to

parent T.M.S. and C.A.M. and also demonstrates little likelihood that conditions




                                       -21-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/22



will be remedied in the near future to enable T.M.S. and C.A.M. to be returned to

McCray.

      McCray also disputes the trial court's determination that termination is in

T.M.S.'s and C.A.M.'s best interests because "[t]he evidence was that Ms.

McCray was loved by her children and loved them back, and they were always

happy to see her." To support her argument, McCray states that after becoming

concerned about her children's hygiene while the children were in foster care,

she put lotion and petroleum jelly on their skin and cleaned their ears during the

visitation sessions and sent them shoes that fit properly.

       McCray does not dispute the trial court's finding of fact 2.55:

       Permanency for these children is long overdue. [C.A.M.] has spent
       all but one month of his life out of the care of his parents, and
       [T.M.S.] has spent 75% of his life out of the care of his parents.
       They need a resolution to these proceedings and cannot wait for
       the mother to stabilize and make progress in her services and in
       remedying her deficiencies.

She also does not dispute the court's finding of fact 2.50: "Continuation of the

parent-child relationship between the children and their mother clearly diminishes

the children's prospects for early integration into a stable and permanent home."

Because she does not challenge these findings, they are verities on appeal.26


       26 Nw. Props. Brokers Network, Inc. v. Early Dawn Estates Homeowners'
Ass'n, 173 Wn. App. 778, 791, 295 P.3d 314 (2013) (citing Cowiche Canvon
Conservancy v. Boslev. 118 Wn. 2d 801, 808, 828 P.2d 549 (1992)).
                                        -22-
NO. 69126-1-1 (consol. with
NO. 69127-9-1)/23



Further, she does not dispute the CASA's testimony that termination is in the

children's best interests "[b]ecause the children have been in foster care for three

and a half years, which is too long for any child. . . . And I think it's clearly not in

their best interest to stay in foster care.      And they have an opportunity for

permanency now."

       "When a parent has failed to rehabilitate over a lengthy dependency

period, a court is fully justified in finding termination to be in a child's best

interests rather than leaving the child 'in the limbo of foster care for an indefinite

period' while the parent seeks further rehabilitation."27 While McCray's actions

demonstrate that she possesses some positive parenting skills, she has failed to

show progress in addressing her parental deficiencies.                 Therefore, the

preponderance of the evidence supports the trial court's best interests finding.




       27 In re Dependency of J.A.F., 168 Wn. App. 653, 670, 278 P.3d 673
(2012) (internal quotation marks omitted) (quoting T.R., 108 Wn. App. at 167).
                                          -23-
NO. 69126-1-I (consol. with
NO. 69127-9-1)/24



                                 CONCLUSION


       Because substantial evidence supports the trial court's termination

findings, we affirm.



                                                      /^to^          (—

WE CONCUR: